DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments as filed on 09/14/2022 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Fukano. 
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on page 10 have been rendered moot considering the new 103 combination made in view of Fukano being shown to teach all the newly added limitations, please see detailed rejection(s) below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “determining whether or not to output document data according to the result of considering "all of" parameters, which includes the information indicative of existence or non-existence of the keyword in the content, the information indicative of the transmission destination of the content, the information indicative of the decoding degree of the content, the information indicative of hours of use of the user, the information indicative of the affiliation of the user, the information indicative of the history of communication with the transmission source of the content, the security state of the processor and setting information indicative of the security state, at the same time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2015/0116752 in view of Gabe, US 2012/0275647 further in view of DiValentin et al., US 2018/0013777 further in view of Fukano et al., US 2010/0214589.
Regarding claim 1, Suzuki discloses an information processing apparatus (image forming device 20, fig. 1, and paragraph 26) comprising: 
a memory (memory 27, fig. 3);
and a processor (controller 21 with image forming unit 25 and image reading unit 26, paragraph 28) that processes content according to a variably set security state (paragraph 29, admin of device 20 can change security print setting information 271 (whether authentication state is required or not at the image forming device) and performs output processing (scanning, printing) accordingly, paragraphs 38, 43); 
wherein the processor (controller 21 with communication unit 22, fig. 3) that acquires first security information indicative of a security level of the content to be processed by the processor (data processing device 10 acquires security level information from image forming device 20 related to data (paragraphs 29-31) and based on determination and analysis, transmits the document data and the output instruction back to the image forming device 20, wherein the controller 21 of the image forming device 20 further acquires security print setting information of "security print" stored in the memory 27 of the image forming device 20, paragraphs 36-37), the first security information includes information indicative of a decoding degree of the content (first security information includes print setting information 271 and 272 which basically indicating degree of decoding of image data when outputting document data such as whether or not user authentication is required and further which can be changed, moreover, in a case where the security print setting is "ON", the document data to be accumulated is given a user identifier (user ID) for identifying a user. In this case, when a user outputs document data, user identification is performed based on the user ID, and a user who has successfully authenticated himself/herself can output the document data, paragraph 29); 
wherein the processor (controller 21, fig. 3) acquires second security information indicative of a security state of the processor (information regarding authentication state at the image forming device 20 is acquired and analyzed, paragraphs 29, 38, 43) and setting information indicative of the security state (setting information regarding  the level of security state related to data processing in the image forming device 20 is checked/changed, paragraphs 31, 41-43);
and wherein the processor (controller 21, fig. 3) that executes dynamic selection from a plurality of predetermined countermeasures which include at least execution of a processing using the acquired first security information and second security information, and executes countermeasure control on the content based on information indicative of a decoding degree of the content, the security state of the processor and setting information indicative of the security state (the administrator of the image forming device 20 may opt to select to change the security print setting information 271 to either “print setting ON” or “print setting OFF” (i.e. plurality of predetermined countermeasures) to basically have the authentication as being required or not for successfully processing, executing (scan, print) the data, paragraphs 29, 31, 41-43 and setting information regarding  the level of security state related to data processing in the image forming device 20 is checked/changed by the user/admin to satisfy a predetermined condition, paragraphs 29, 31, 41-43).
Suzuki fails to explicitly disclose that first security information includes information indicative of existence or non-existence of a keyword in content, information indicative of a transmission destination of the content, information indicative of hours of use of a user, and information indicative of an affiliation of the user; and the second security information includes information indicative of a history of communication with a transmission source of the content; and executing countermeasure control on the content based on all of the information indicative of existence or non-existence of the keyword in the content, information indicative of a transmission destination of the content, information indicative of hours of use of a user, and information indicative of an affiliation of the user, the information indicative of the history of communication with the transmission source of the content.
However, Gabe teaches that first security information (received log information) includes information indicative of existence or non-existence of a keyword in content (security check on the received job archive log is performed to determine the presence or absence of similarity between specific information (image information or keyword information) previously stored in the data server 103 and an image log (FIG. 3A) in the received job archive log or text information obtained from the image log by character recognition, paragraph 42); and executing countermeasure control on the content based on the information indicative of existence or non-existence of the keyword in the content (based on the determination that a keyword exists or doesn’t exist in the data received, a countermeasures in terms if assigning an identification ID to the data and further taking steps of notifying user/image apparatus 101 indicating that there is a possibility that confidential information is contained in the data, paragraph 42).
Suzuki and Gabe are combinable because they both teach image printing devices with performing security control in data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Suzuki with the teachings of determining keyword existence as taught by Gabe for the benefit of effectively implementing a system which efficiently prevents leakage of confidential information as taught by Gabe at paragraphs 7.
Suzuki and Gabe fail to explicitly teach that second security information includes information indicative of a history of communication with a transmission source of the content; and executing control on the content based on the information indicative of the history of communication with the transmission source of the content.
However, DiValentin teaches that second security information (communication log data source 144 and security log data source 146, paragraph 16) includes information indicative of a history of communication with a transmission source of the content (note that history of communications between the individuals and the organization data source 140 (i.e. transmission source from where each individuals data is retrieved) within the security organization system can be obtained using the security information log data, paragraphs 16-24); and executing control on the content based on the information indicative of the history of communication with the transmission source of the content (paragraphs 24, 38, based on history of communication meeting a particular threshold, corresponding controls are executed).
Suzuki and Gabe are combinable with DiValentin because they all teach performing security control in data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Suzuki and Gabe with the teachings of security information and communication logs as taught by DiValentin for the benefit of having appropriate security controls be automatically applied to mitigate security risks to the organization's network as taught by DiValentin at paragraphs 5.
Suzuki with Gabe and DiValentin fail to explicitly teach first security information includes information indicative of a transmission destination of the content, information indicative of hours of use of a user, and information indicative of an affiliation of the user; and executing countermeasure control on the content based on all of the information indicative of a transmission destination of the content, information indicative of hours of use of a user, and information indicative of an affiliation of the user.
However, Fukano teaches first security information (print data attribute information including identification information, security level and setting information, paragraph 61) includes information indicative of a transmission destination of the content (destination location of printing apparatuses 20A-20C with detection of IC card within predetermined range), information indicative of hours of use of a user (working hours of a user as a print-possible time band), and information indicative of an affiliation of the user (department the user belongs to such as business department employees) (see paragraph 93-99); and executing countermeasure control on the content based on all of the information indicative of a transmission destination of the content (not transmitting to destination printer which is out of range), information indicative of hours of use of a user (based on user’s working hours, a print-possible time band is established and supply print data to the printer apparatuses 20A, 20B, and 20C only when the user identification information for this user is inputted in the print-possible time band), and information indicative of an affiliation of the user (depending upon user’s department affiliation, the users are selected and instructed for the formation of the print data which are deemed capable of carrying out print instructions) (thus, errors can be prevented with certain security levels of document by determining a user ID, the department of the user and transmission destination, see paragraph 93-99).
Suzuki, Gabe and DiValentin are combinable with Fukano because they all teach settings security levels in image data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Suzuki, Gabe and DiValentin with the teachings of print data security attributes as taught by Fukano for the benefit of dramatically improve security by restricting the print data supplied to the printing means to print data having security attributes corresponding to further security attributes of a time band of the printing means as taught by Fukano at paragraphs 19-22.
Regarding claim 2, Suzuki further discloses wherein, in a case where the security state of the processor does not satisfy a security condition which approves the processing of the content, the processor executes the countermeasure control in order to change a currently set security state to a security state which satisfies the security condition (the administrator of the image forming device 20 may opt to select to change the security print setting information 271 to either “print setting ON” or “print setting OFF” and to satisfy a predetermined condition by prompting the user/admin to change the level of security related to data processing in the image forming device 20, paragraphs 29, 31, 41-43).
Regarding claim 3, Suzuki further discloses wherein, in a case where the security state of the processor is changed, the processor limits an upper limit lifting width of the security level which approves the processing of the content (when administrator of the image forming device 20 opts to change the security print setting information 271 to either “ON” or “OFF”, basically to satisfy a predetermined condition by approving this change with respect to the level of security level required related to data which needs to be processed by the image forming device 20, paragraphs 29, 31, 41-43).
Regarding claim 4, Suzuki further discloses wherein the processor executes the countermeasure control by selecting any of a notification of an automatic change of the security state or a notification that urges a manual change of the security state (notification sheet is outputted at image forming device for manually changing of the security state authentication requirement, paragraphs 31, 43).
Regarding claim 5, it essentially recites similar features as claim 4 and thus is rejected on the same rationale as presented for claim 4 above.
Regarding claim 6, Suzuki further discloses a user interface (UI unit 23, fig. 3) that is configured to be able to input and output setting information (paragraph 28, UI unit 23 includes operators such as various buttons and a touch sensor. The UI unit 23 supplies an operation signal corresponding to a user's operation to the controller 21. The controller 21 executes processing according to this operation signal. In addition, the UI unit 23 includes a liquid crystal panel and a liquid crystal drive circuit, and displays images under control by the controller 21) indicative of the security state of the processor (paragraphs 29, 37-38, authentication print security setting is OFF or ON), wherein the processor (controller 21, fig. 3) executes the countermeasure control to cause the user interface section to output an item or content of the setting information to be changed by a user (paragraphs 29, 37-38, 43, print security setting can be changed by user/admin).
Regarding claim 7, it essentially recites similar features as claim 6 and thus is rejected on the same rationale as presented for claim 6 above.
Regarding claim 8, Suzuki further discloses wherein the processor executes the countermeasure control, together with the notification of the automatic change of the security state or the notification that urges the manual change of the security state (notification sheet is outputted at image forming device for manually changing of the security state authentication requirement, paragraphs 31, 43).
Regarding claim 9, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 10, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 11, it essentially recites similar features as claim 8 and thus is rejected on the same rationale as presented for claim 8 above.
Regarding claim 18, Suzuki further discloses wherein the memory (memory 27, fig. 3) that stores a data file which includes a selection guideline to be used to select the countermeasure, wherein the processor reads the stored data file, and executes the countermeasure control according to the acquired selection guideline (paragraphs 29, 36-37 based on information stored in memory 27, user can decide to change the print security setting to ON or OFF).
Regarding claim 19, it recites similar features as claim 1 except it’s a method claim, thus same rationale as applied for claim 1, also applies for claim 19.
Regarding claim 20, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Suzuki in paragraph 89 and claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asahara, US 2015/0249766 – teaches security rules and checking and analyzing them and taking steps accordingly, see steps of fig. 9. 
Kim, US 2007/0002338 – teaches checking whether keyword exists in the information received and then take actions accordingly, paragraph 75.
Ito, US 20110063670 – teaches security levels with applicable working hours for handling high confidentiality documents, paragraph 168.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677